Citation Nr: 1515433	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  07-16 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a right hip disability from February 6, 2013 onwards.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to March 1987.

This matter is before the Board on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2013, the RO granted a 20 percent initial disability rating for the Veteran's service-connected right hip disability (effective February 6, 2013).  See April 2013 Supplemental Statement of the Case (SOC).  VA assumes that claimants seek the maximum benefit allowed by law.  See AB v. Brown, 6 Vet. App. 35 (1993).  Because the maximum available benefit has not been awarded, the Veteran's increased initial rating claim for a right hip disability remains in controversy.

In February 2014, the Board denied a disability rating in excess of 20 percent for a service-connected right hip disability effective February 6, 2013.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court vacated the Board's February 2014 decision not to grant a disability rating in excess of 20 percent for a right hip disability.  See November 2014 Joint Motion.  The court REMANDED the issue for an adequate statement of the reasons and/or bases for denying an increased disability rating for a right hip disability.

The Veteran testified before the undersigned at a July 2013 Travel Board hearing.  He also testified at a June 2009 hearing at the RO in Houston, Texas.  Hearing transcripts are in the claims file.  

The Virtual VA paperless claims processing system contains additional documents that are pertinent to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2013 VA examination report is not sufficient to make an informed decision on this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The report fails to discuss the impact, if any, of the Veteran's reported flare ups on the range of motion of his right hip/thigh.  Remand is necessary to obtain a new VA examination.

The case is REMANDED for the following actions:

1. Return the claims file to the examiner who performed the February 2013 VA examination for a new medical examination of the Veteran's right hip.  If the examiner is not available, a different examiner may conduct the examination.  The entire claims file, to include a copy of this remand, must be made available to the examiner, who must note its review.

a. The VA examiner must conduct a complete right hip examination and provide a comprehensive assessment of the severity of the symptoms associated with the Veteran's right hip disability.  The examiner must: 

i) Provide range of motion measurements for the Veteran's right hip joint expressed in degrees.  The examiner must measure extension, flexion, rotation, adduction, and abduction of the right thigh.

ii) Conduct repetitive motion testing and note, in degrees, any decrease of range of motion after repetitive use.  The examiner must also note, in degrees, any decrease of range of motion due to flare ups.

iii) Determine whether the right hip exhibits weakened movement, excess fatigability with use, incoordination, painful motion, and/or pain with use, and express any additional limitation of motion in terms of additional degrees of motion lost.

iv) State whether there is any evidence of ankylosis of the right hip and/or a hip flail joint.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that is added to the record as a result of this remand.  The examiner's attention is called to:

June 2009 RO Hearing Transcript, reporting chronic right hip pain.

December 2010 VA Examination Report, assessing the nature and severity of the Veteran's right hip disability.

January 2013 Statement, describing bilateral hip pain that requires the Veteran to frequently shift his weight from one leg to the other. 

February 2013 VA Examination Report, reporting worsening right hip pain and stiffness, documenting range of motion for the Veteran's right hip joint, and noting minor osteoarthritis in both hip joints.

July 2013 Travel Board Hearing Transcript, reporting ongoing problems with the Veteran's right hip joint.

October 2014 Private Medical Records (PMRs), documenting minimal degenerative arthritic changes at the upper part of the right hip joint. 

March 2015 Appellate Brief, arguing for the worsening of the Veteran's right hip disability.

2. Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing a comprehensive assessment of the Veteran's right hip disability.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

3. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to a disability rating in excess of 20 percent from February 6, 2013 onward for a service-connected right hip disability.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

